Cole, J.
There was no objection or exception on either side to the evidence or to the instructions. The only question mado in the case is as to the sufficiency of the evidence to sustain the verdict. It is only necessary to remark, without here reviewing the testimony to show it, that the plaintiffs and defendant were respectively witnesses for themselves, and testified to facts tending to sustain their respective and conflicting claims; and each party was more or less sustained by the corroborating testimony of other witnesses. The rule is, that when the evidence is thus conflicting, and the court who tried the case aud heard the testimony as it was detailed by the witnesses, refuses to interfere with the verdict, there must be a very strong and clear case mado in order to justify our interference. Upon a careful reading of the evidence, as certified in the transcript., our judgment inclines with the verdict. In support of the rule see the following cases: Newell v. Sanford, 10 Iowa, 396; Schumaker v. Gelpcke, 11 id. 84; State v. Tomlinson, id. 401; Semplin v. Iowa City, 14 id. 59; Funck v. Viele, 17 id. 365; Donaldson v. M. & M. R. R. Co., 18 id. 280; Harelick v. Harelick, id. 414; Pilmer v. State Bank, 19 id. 112; Crabtree v. Messersmith, id. 179; Jones v. Jones, id. 236; Martin v. Orndorf, 20 id. 217; Eason v. Webster, id. 591; Ackley v. Berkeley, 22 id. 226; McCabe v. Knapp, 23 id. 308; Pierce v. Walker, id. 424; Callanan v. Shaw, 24 id 441; Booth & Graham v. Small, 25 id. 177.
Affirmed.